Civilian fwy; overtime fay; eating time. — Plaintiffs, civilian wage board employees of the Federal Aviation Agency whose duties consist of driving the mobile lounges at Dulles International Airport, sue to recover overtime compensation pursuant to the Federal Employees Pay Act of 1945, as amended, 5 U.S.C. sec. 913, alleging that the thirty-minute unpaid lunch period authorized in each eight and a half hour shift was not satisfactory and that they should be compensated at overtime rates for such thirty minutes each day. The case came before the court on the parties cross motions for summary judgment. Upon consideration thereof, together with oral argument of counsel and on the basis of Bantom v. United States, 165 Ct. Cl. 312, cert. denied 379 U.S. 890 (1964), the court concluded that the plaintiffs were not entitled to recover and on June 13,1967, it was ordered that the petition be dismissed.